Title: From George Washington to Captain Hendrick Aupaumut, 4 July 1779
From: Washington, George
To: Aupaumut, Hendrick


        
          [New Windsor, 4 July 1779]
          To Solomon Hendricks of the Stockbridge tribe of Indians.
        
        You having represented to me that you and thirty two Others of the said tribe, whose names you have furnished me with, are desirous of going on the expedition with General Sullivan—and are willing to do it for the same pay and allowances of the Troops belonging to the Continental Army—and that the said party have chosen you their Captain—This is to declare that from the good opinion I have of your ⟨b⟩ravery and attachment to the United States of America, I approve of the same—and also that you shall have and receive the pay of a Captain, while you are actually employed with your Company On the said expedition. And in like manner I declare that every private man in your company, while they are in the said service shall have & receive the same pay and allowance of provisions, as the Soldiers

employed in the Army. And Lastly, when the Expedition is ended, If Genl Sullivan or the Commanding Officer, shall certify that you & your Company behaved well and distinguished Yourselves, You shall, over and above your common pay, receive a sum of Money as a Testimonial for your good conduct & services. Given at Head Qrs New Windsor July the 4: 1779.
      